DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 13, 14, 15, and 20, the closest reference to Tischler et al. (US 8748219) disclose the Method and apparatus for super radiant laser action in half wavelength thick organic semiconductor microcavities. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 13, 14, 15, and 20.
Regarding claim 1,
None of the cited prior arts discloses the claimed method of independent claim 1, in particular having the method of “providing an organic semiconductor microcavity, the organic semiconductor microcavity including a doped organic semiconductor sandwiched in a microcavity capable of generating an optical resonance, the doped organic semiconductor being a hole/electron transport material having a polaron absorption coefficient exceeding 10 2 cm -1 and capable of generating a polaron optical transition with a linewidth smaller than a predetermined threshold, the optical resonance of the microcavity having a resonance frequency matched with the polaron optical transition; and coupling light to the polaron optical transition in the organic semiconductor microcavity thereby forming polaron-polaritons, the polaron-polaritons being charge-carrying polaritons”.
Regarding claim 13,
None of the cited prior arts discloses the claimed method of independent claim 13, in particular having the method of “providing an organic semiconductor microcavity with a microcavity sandwiching a doped organic semiconductor active layer, the organic semiconductor microcavity having a polaron- polariton mode and two electric contacts; applying an electric field between the two electric contacts generating an electric current flowing between the two electric contacts causing a drift of the polarons;  Application No. National Stage of PCT/US2018/061033 5 Docket No.: 36PST91002PA Amendment dated May 8, 2020 Preliminary Amendment directing a light beam having a wavelength at an incident angle into the organic semiconductor microcavity, resulting in an optical resonance with the polaron-polariton mode, gaining an additional in-plane momentum component from the drift of the polarons, resulting in an angular deviation of the reflected light beam; and controlling the direction of the reflected light by controlling magnitude and direction of the current”.
Regarding claim 14,
None of the cited prior arts discloses the claimed method of independent claim 14, in particular having the method of “providing an organic semiconductor microcavity with a microcavity sandwiching a doped organic semiconductor active layer, the organic semiconductor microcavity having a polaron- polariton mode and two electric contacts; and directing a light beam at an incident angle into the organic semiconductor microcavity in the polaron-polariton mode, thereby generating an electric current flowing between the two contacts”.
Regarding claim 15,
None of the cited prior arts discloses the claimed structural combination of independent claim 15, in particular having the limitation of “a doped organic semiconductor active layer sandwiched/embedded in a microcavity, the microcavity capable of generating an optical resonance, the doped organic semiconductor being a hole/electron transport material having a polaron absorption coefficient exceeding 102 cm- and capable of generating a polaron optical transition with a linewidth smaller than a predetermined threshold”.
Regarding claim 20,
None of the cited prior arts discloses the claimed method of independent claim 20, in particular having the method of “providing an organic thin film transistor with a metal gate that supports surface plasmon polaritons (SPP) or other tightly confined optical modes; applying negative/positive gate voltage to the metal gate thereby accumulating a large hole/electron density in the channel of the device; and generating charged polaron polaritons through the interaction between the holes/electrons and the SPP”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KINAM PARK/Primary Examiner, Art Unit 2828